LEAR, Judge.
This case is a companion to the case of Allied Chemical Corporation, et al v. Iberville Parish Police Jury, et al., 414 So.2d 409 (La.App.), which is presently before this panel of the court. Although these cases were not consolidated on appeal, they both involve the same factual and legal issues. Therefore, for the reasons assigned by the court in Allied Chemical Corporation, et al. v. Iberville Parish Police Jury, et al, we hereby affirm the judgment of the trial court. Plaintiffs are to pay all costs, at trial and on appeal.
AFFIRMED.